                                                                   1


 1                   UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
 2
     -----------------------------------------------------------
 3                                     )
      Dawn Brenner and Kathleen        ) File No. 18-cv-2383
 4    Brenner, as co-trustees for      )           (NEB/ECW)
      the heirs and next of kin of     )
 5    Dylan Brenner,                   )
                                       ) St. Paul, Minnesota
 6            Plaintiffs,              ) February 4, 2019
                                       ) 9:58 a.m.
 7    vs.                              )
                                       )
 8    Danielle Sue Asfeld, et al.,     )
                                       )
 9            Defendants.              )
     -----------------------------------------------------------
10
                 BEFORE THE HONORABLE NANCY E. BRASEL
11                UNITED STATES DISTRICT COURT JUDGE
                           (MOTION HEARING)
12

13

14

15

16

17

18

19

20

21

22

23

24
               Proceedings recorded by mechanical stenography;
25   transcript produced by computer.



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                2


 1   APPEARANCES
      For the Plaintiffs:        SiebenCarey
 2                               JEFFREY M. MONTPETIT, ESQ.
                                 Suite 500
 3                               901 Marquette Avenue
                                 Minneapolis, Minnesota 55402
 4
                                 Newmark Storms Dworak LLC
 5                               JEFFREY STORMS, ESQ.
                                 100 South Fifth Street
 6                               Suite 2100
                                 Minneapolis, Minnesota 55402
 7
      For Defendant Sherburne    Iverson Reuvers Condon
 8    County:                    STEPHANIE A. ANGOLKAR, ESQ.
                                 FRANCINE MARIE KUPLIC
 9                               9321 Ensign Avenue South
                                 Bloomington, Minnesota 55438
10

11    For the Defendant MEnD     Larson King
      Correctional Care,         ANTHONY NOVAK, ESQ.
12    PLLC:                      BRADLEY PROWANT, ESQ.
                                 Suite 2800
13                               30 East Seventh Street
                                 St. Paul, Minnesota 55101
14
      Court Reporter:            ERIN D. DROST, RMR-CRR
15                               Suite 146
                                 316 North Robert Street
16                               St. Paul, Minnesota 55101

17

18

19

20

21

22

23

24

25



                        ERIN D. DROST, RMR-CRR
                            (651) 848-1227
                                                                       3


 1                        P R O C E E D I N G S

 2                             IN OPEN COURT

 3             THE COURT:     We are on the record.   Madam Clerk,

 4   would you call this case for us, please.

 5             THE COURTROOM DEPUTY:       Dawn Brenner, et al., v.

 6   Danielle Sue Asfeld, et al., Civil Case No. 18-cv-2383.

 7             Counsel, would you please state your appearances

 8   for the record.

 9             MR. STORMS:     Your Honor, Jeff Storms on behalf of

10   the Plaintiff and Jeffrey Montpetit on behalf of the

11   Plaintiff as well.

12             THE COURT:     Good morning.

13             And for the Defendants from the Sherburne County?

14   Sorry.

15             MS. ANGOLKAR:     Good morning.    Stephanie Angolkar

16   and Francine Kuplic for Sherburne County Defendants.

17             THE COURT:     Thank you.

18             And for the MEnD Defendants?

19             MR. NOVAK:     Tony Novak and Bradley Prowant,

20   Your Honor.

21             THE COURT:     Good morning.

22             MR. PROWANT:     Good morning.

23             THE COURT:     We are here on both a motion to amend

24   and a motion to dismiss.    Have the parties discussed how

25   you'd like to handle oral argument in light of the opposing



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                      4


 1   motions here?

 2              MR. STORMS:    We had not, Your Honor.

 3              THE COURT:    All right.    Why don't we take the

 4   motion to amend first.

 5              Mr. Storms, are you going to argue that motion?

 6              MR. STORMS:    I am, Your Honor.

 7              THE COURT:    All right.    Thank you.   You may

 8   proceed.

 9              MR. STORM:    Good morning, Your Honor.    May it

10   please the Court.    In addressing the motion to amend the

11   complaint, the standard review here is really the lowest

12   possible standard in terms of a burden on the Plaintiffs to

13   amend their complaint.    No scheduling order has been issued

14   in this matter.     We are seeking leave, though, because we

15   had used our automatic right to amend the complaint, and we

16   set forth in detail why that was.      And I believe that the

17   procedural history shows there was a good reason; that this

18   happened very naturally in terms of how we got to a second

19   amended complaint.

20              The main thrust of the argument against our

21   amending the complaint is futility, and it's really the sole

22   argument from Sherburne County.       There's no allegation of

23   bad faith or prejudice by Sherburne.      The MEnD Defendants

24   primarily rest on arguments of futility, but they do make

25   some allegations of prejudice and there are some general



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                     5


 1   complaints about the length of the proposed second amended

 2   complaint.

 3                I'm going to just briefly start with the MEnD

 4   motion or opposition and the MEnD Defendants.    So in the

 5   initial complaint, we had -- or the first amended complaint,

 6   we had named Danielle Sue Asfeld, Amanda Nowell and

 7   Christina Leonard.    All three of them we alleged deliberate

 8   indifference in addition to supplemental state law medical

 9   malpractice claims.    They did not move to dismiss those

10   claims.   They answered.

11                In the second amended complaint that we propose,

12   we added claims against Dr. Todd Leonard, both for

13   individual violations, so deliberate indifference, and also

14   in his supervisory capacity also as an individual.    As I

15   read MEnD's paperwork, they did not lodge an objection to

16   Count One as it relates to Dr. Leonard, and I don't know if

17   that was inadvertence or they are conceding that we've

18   stated a claim against Dr. Leonard pursuant to Count One.

19                They did allege that our claims of supervisory

20   liability against Dr. Leonard are futile, and I'm going to

21   come back and address that along with the Monell, the

22   futility arguments.    There's sort of a broader brush that I

23   just wanted to touch upon.    Much of the MEnD complaint talks

24   about how long -- or the MEnD opposition talks about how

25   long the second amended complaint has become, and they are



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                      6


 1   basically saying, Why are you picking on us?      You know, it

 2   was Sherburne County that's opposed your -- that moved to

 3   dismiss your first amended complaint.      And the argument that

 4   neither Defendant has really addressed, and they have almost

 5   acted as if it doesn't exist, is that we've alleged that

 6   Sherburne County is vicariously liable for all the acts of

 7   MEnD and its employees, and that's as a result of their

 8   nondelegable duty to provide healthcare at Sherburne County

 9   to the inmates, detainees.      And Sherburne County has never

10   addressed that in either of their motions, and MEnD didn't

11   address it in its opposition either.      I shouldn't say

12   Sherburne County's motions, their motion and their

13   opposition.

14                THE COURT:    Uh-huh.

15                MR. STORMS:    But they have never addressed that

16   argument, and we have set forth case law that shows it is

17   nondelegable duty, which means that there's vicarious

18   liability.    So we needed to, in light of Sherburne County's

19   opposition, continue to set forward facts that showed that

20   we had stated claims against Sherburne County and those

21   include the claims against the individual MEnD Defendants.

22   And so for that reason, it's appropriate, in light of

23   Sherburne County moving to dismiss our complaint, to address

24   allegations against Sherburne County.

25                MEnD also says much about Mr. Dylan Brenner's 2016



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                      7


 1   incarceration, that it's immaterial or irrelevant.     I think

 2   that couldn't be further from the truth, Your Honor.     We

 3   have a continuity of care issue like we have in every

 4   other -- with every other medical provider.    And in this

 5   case, the core allegations are that -- or a key allegation

 6   is that Sherburne County and MEnD had all this information

 7   about how sick Mr. Brenner was back in 2016.     And they had a

 8   score of medical records that showed he was sick and had

 9   things like TBI and bipolar and PTSD and was suicidal, and

10   so for that reason, those allegations are material to this

11   case.   And, again, we stated them in detail because

12   Sherburne County came forward in response to our first

13   amended complaint and said, You didn't plead enough facts

14   about foreseeability and we believe all those facts go

15   towards foreseeability.

16              And with respect to the length of the complaint, I

17   would also say that the length of our complaint is not

18   outside the scope at all for these types of cases.     You

19   know, two of the cases that we've referenced within our --

20   our supporting memorandum, one is the Baxter-Knutson case,

21   which was a prior suicide case where MEnD had provided the

22   medical treatment or lack thereof, and also the Lynas case,

23   which involves both Sherburne County and MEnD.    The Lynas

24   complaint is approximately 33 pages.    The Baxter-Knutson

25   complaint is 37 pages.    These are -- and they've answered in



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                       8


 1   both of those cases, so it's well within the scope of the

 2   length that we see because they are complicated cases.      You

 3   have to allege deliberate indifference to each individual.

 4   You have multiple entities.    So I really think that there's

 5   little merit to the idea that the complaint is too long,

 6   especially since I have sort of been put in a Goldilocks

 7   conundrum.    I have Sherburne County saying it's too short,

 8   and them saying it's too long.    We think we've pleaded just

 9   the right amount of facts and the critical facts.

10                And I also just briefly wanted to touch upon

11   MEnD's allegations of scandalous allegations.    There's

12   nothing scandalous about stating something that's in the

13   public record.    Here we have a doctor who was disciplined by

14   the board and reprimanded by the board for his failure to

15   provide appropriate medical care.    And critical to this

16   case, you know, we have this -- in our second amended

17   complaint at paragraph 229, a review of Dr. Leonard's

18   practice revealed that on multiple occasions, Dr. Leonard

19   authorized narcotics but failed to document objective

20   clinical findings to support the need for ongoing

21   medications, failed to document an assessment for his

22   patient's risk of chemical dependency, toxicity, diversion,

23   or suicide, and his failure in the past has a direct link to

24   issues related to suicidality.

25                And when you look at a medical malpractice case,



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                     9


 1   you know, in Minnesota and state court, we have the standard

 2   medical malpractice forms.   Whether or not you have ever

 3   been disciplined by the board is one of the standard

 4   questions because it is relevant to issues of care, so

 5   there's really nothing scandalous about citing something

 6   that is in the public record, and I would also note that an

 7   allegation related to that discipline was in the

 8   Baxter-Knutson case and it was not stricken from the public

 9   record.

10             Just briefly to close out MEnD on this issue, so

11   the futile -- the claims of futility relate to supervisory

12   liability and Monell liability.    On the supervisory

13   liability and Monell, I think it's important that you take a

14   step back and look at everything in the cumulative whole and

15   ask yourself what's plausible.    And the facts that we've

16   pled here is we have a doctor who has a history of being

17   disciplined who then has created this correctional medical

18   providing facility or correctional medical care company

19   where we've alleged he's one, if not the only, medical

20   doctor overseeing over 30 different facilities in Minnesota.

21             In this particular case, we saw that all the

22   records, as we've alleged, are not time stamped, which is

23   baffling that you would not have that level of continuity of

24   care about when people are actually seeing patients.     Also

25   in this case, two of the nurses, Nurse Asfeld and Nowell,



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                     10


 1   did not even document seeing Dylan Brenner on the day they

 2   saw Dylan Brenner and received notice about his medications.

 3   They created chart notes days after Mr. Brenner committed

 4   suicide.

 5               When -- We've also alleged that there were other

 6   instances of suicide that were directly related to the lack

 7   of proper medical care provided by MEnD.     Taking all of

 8   those pleadings as a whole, we think we've met both

 9   supervisory liability, we have pled facts that Dr. Leonard

10   was on notice of this pattern and practice and he was

11   deliberately indifferent to it, similar to how he was

12   deliberately indifferent individually towards Mr. Brenner as

13   we set forth in the complaint; but similarly with respect to

14   the Monell case, it's not critical at this point that we say

15   here is the exact precise custom.    That's not what you look

16   at at this stage.    And Judge Tunheim addressed that in the

17   Sagehorn case.    And we're not saying that there's a specific

18   policy that's unconstitutional.    We're saying there's a

19   custom.    And for those same reasons when you look at

20   Dr. Leonard's history, the history of multiple suicides, the

21   widespread deliberate indifference that we believe we've set

22   forth in great detail related to this case, we've stated a

23   plausible claim for both Monell and supervisory liability.

24               With respect to the Sherburne County opposition,

25   so in our first amended complaint, we had had simply a



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                     11


 1   negligence case against Wes Graves and a vicarious liability

 2   claim against Sherburne County, both under ordinary

 3   negligence and under professional negligence.     We have added

 4   Rebecca Lucar for both deliberate indifference and

 5   negligence, Denny Russell for deliberate indifference and

 6   negligence.    We added a deliberate indifference claim as to

 7   Wes Graves and we added a deliberate indifference and

 8   negligence claim with respect to James Rourke.

 9             THE COURT:    And I'm right that the John Does are

10   now out of the complaint; correct?

11             MR. STORMS:    Correct, Your Honor.    We have removed

12   them from the second amended complaint and named

13   individuals.

14             With respect to James Rourke, there is no mention

15   in the opposition by the Sherburne County Defendants of him,

16   and so I'm not sure why they did not append -- oppose his

17   addition to the complaint, but I did not see it in their

18   memorandum.    Rebecca Lucar, Denny Russell, Wes Graves, these

19   are simple claims at the pleading stage.     We've alleged

20   facts that each of them knew about Mr. Brenner's serious

21   medical needs.   And it's not just suicidality, bipolar,

22   PTSD, suicidality, traumatic brain injury.      And each of them

23   had some of their own unique information and we've addressed

24   that in the facts.   Mr. Brenner had an objectively serious

25   medical need, and these individuals were deliberately



                        ERIN D. DROST, RMR-CRR
                            (651) 848-1227
                                                                         12


 1   indifferent to that.

 2               And when we look at the Iqbal and Twombly

 3   standard, we've set forth more than sufficient facts; and

 4   really if you look at what some of the Courts have said

 5   recently within our district about amending the complaint,

 6   the Courts don't even necessarily weigh it as heavily as you

 7   might a Rule 12(b)(6) motion.        Really you are looking to see

 8   is this frivolous.     And we cited some of the authority of

 9   that as well.    And these are certainly not frivolous claims,

10   but we believe certainly they reach a 12(b)(6) standard and

11   we have stated plausible claims for each one of these

12   individuals, Your Honor.

13               THE COURT:    How do you address the Williams case

14   that is the recent Eighth Circuit case affirming a motion to

15   dismiss or the grant of a motion to dismiss on similar

16   facts?    I'm sorry.   Not Williams.     It's Whitney.

17               MR. STORMS:    Whitney out of the Eastern District

18   of Missouri, I believe, yeah.

19               THE COURT:    Correct.

20               MR. STORMS:    So I actually pulled a copy of the

21   complaint in that case, and I know Your Honor would have

22   access to it on PACER.     You are certainly welcome to my

23   copy.    But it's a seven-page complaint, and they literally

24   did not plead knowledge, the actual words.        They never said

25   you knew that this individual had a serious medical need.



                        ERIN D. DROST, RMR-CRR
                            (651) 848-1227
                                                                       13


 1   It's -- Frankly, it's just not a very adequate complaint for

 2   a Section 1983 deliberate indifference case.        And so here we

 3   have pled that there is knowledge and we've pled facts to

 4   support that, Your Honor, and so I think that that's

 5   merely -- that case is merely a byproduct of -- of a

 6   deficient complaint that didn't plead knowledge.       But we did

 7   so here.   We pled notice and knowledge.

 8              THE COURT:    Thank you.

 9              MR. STORMS:     Thank you, Your Honor.

10              THE COURT:    For the Sherburne Defendants,

11   Ms. Angolkar.

12              MS. ANGOLKAR:    Thank you, Your Honor.     First of

13   all, James Rourke is not named in the proposed amended

14   complaint, so that's why Sherburne County hasn't addressed

15   him.   The first time I have heard that name is this morning.

16              THE COURT:    It's -- My understanding is or my

17   reading is it's in Exhibit B, which is the markup complaint.

18   It shows James Rourke in his individual capacity, at least

19   in the caption.

20              MS. ANGOLKAR:    I -- What I have in front of me

21   here doesn't have that.

22              MR. STORMS:     May I interject for a second?

23              THE COURT:    Please.

24              MR. STORMS:     I actually believe in looking at what

25   your pleading says is that you -- as part of a meet and



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                       14


 1   confer process, I handed over a draft complaint.      I was told

 2   that there would not be an agreement; and then we had

 3   probably another four or five days between the time we met

 4   and conferred and I filed the complaint, and so I have

 5   reason to believe that maybe the Sherburne County walked --

 6   worked off of our meet and confer documents and not off of

 7   what was actually filed.

 8               MS. ANGOLKAR:    So I guess I would object that

 9   there's been no meet and confer on the addition of James

10   Rourke because we should be able to work in good faith off

11   of what was sent to us to evaluate for an amended complaint.

12   If there's new allegations added to that proposed complaint

13   that then is filed, there hasn't been a meet and confer on

14   those allegations.

15               THE COURT:    Do you have reason to believe that you

16   would treat James Rourke any differently in terms of your

17   opposition to the amendment?

18               MS. ANGOLKAR:    It depends on what's his -- what's

19   his role?

20               MR. STORMS:     James Rourke did the mental health

21   assessment.   We wrote about this in the memorandum too.

22               THE COURT:    It's in the memorandum and the -- it's

23   in the memorandum.

24               MR. STORMS:     And so he was the one that did the

25   mental health assessment and we allege that he facilitated



                        ERIN D. DROST, RMR-CRR
                            (651) 848-1227
                                                                       15


 1   the movement from BH-5 to the Gamma Unit.

 2             THE COURT:    All right.     Thank you.

 3             MS. ANGOLKAR:    Okay.     And I interpreted that for

 4   Russell, so, yes, I would still incorporate the arguments.

 5             MR. STORMS:     Sorry.   You are correct.

 6             THE COURT:    All right.     Go ahead.

 7             MS. ANGOLKAR:    That?

 8             MR. STORMS:     I'm sorry.    You are correct.

 9   Mr. Rourke was the individual who observed Mr. Brenner being

10   depressed once he was in the Gamma Unit, and we allege that

11   he took no action.

12             MS. ANGOLKAR:    All right.    Well, I -- I still

13   stand by the argument that there's been no meet and confer

14   with James Rourke, but I would still incorporate the same

15   arguments in our memo to oppose the addition of James Rourke

16   as a defendant based on the deliberate indifference and

17   negligence arguments that we've made.

18             THE COURT:    Okay.

19             MS. ANGOLKAR:    First of all, saying deliberate

20   indifference doesn't really get to the heart of what a Court

21   needs to look at to actually evaluate a deliberate

22   indifference claim.    There's really two steps to that, and

23   this Court has looked into that I think already in terms of

24   looking at the Whitney case, but also looking at this in the

25   context of qualified immunity as well.      And as Plaintiffs



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                    16


 1   acknowledge, it has to be looked at for each individual

 2   defendant that's proposed, so what the separate rules are

 3   here.

 4              They have to show that there's actual knowledge.

 5   And what's key here, it's not enough to just put a

 6   conclusory allegation in a complaint to say Lucar -- that

 7   they knew based on a guilty verdict and -- or prior

 8   suicidality, because there's no allegation that any of these

 9   individuals had contact with Brenner in the July 2016

10   detention or when he was at the jail.    And listing off the

11   factors or what was going on in his life when he then came

12   into the jail in October 2017, writing it in the complaint

13   as they knew he was suicidal based on these things, it

14   really is, looking at that sentencing, saying he should have

15   known.   They should have known this.   They should have known

16   based on his conviction and what happened in July 2016.

17   That should have known language or message that's taken from

18   reading that as a whole is not enough to support a

19   deliberate indifference standard.

20              And besides pleading actual knowledge, again, not

21   enough to just say conclusorily they knew, there also has to

22   be a second step there to show objectively -- so that's the

23   subjective component, was there actual knowledge --

24   objectively, did they fail to take reasonable measures to

25   abate that risk, again, going through each person of what



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                      17


 1   was done.   The allegations in the proposed complaint say

 2   that Lucar, based on what she did, she did the initial

 3   classification, and had -- there's nothing alleging that she

 4   did anything wrong with her initial classification and where

 5   she placed him that would go beyond objective reasonable --

 6   objectively reasonable measures to abate any risk.    Again,

 7   if this Court determined that, okay, they pled enough to say

 8   she had actual knowledge, the next step is did she do enough

 9   objectively assuming that were true.   For all her role was

10   was the initial classification.

11               Next is Russell, again, just with classification.

12   And, again, just simply saying that he knew isn't enough.

13   Reading the allegations and proposed allegations as a whole,

14   Plaintiffs are really saying that these individuals should

15   have known.   And what's important in the context of -- and I

16   would add that argument as well for Graves and for Rourke,

17   that once Brenner was then in his cell in the two different

18   locations, anybody that was performing a welfare check or

19   checking on him, there's nothing alleged in terms of actual

20   knowledge, facts to show actual knowledge.     When reading the

21   proposed allegations, they keep going back to really a

22   message of that they should have known.     Saying that Rourke

23   observed him in a depressed state is really saying should

24   have known based on that.

25               And that's key because the -- trying to



                        ERIN D. DROST, RMR-CRR
                            (651) 848-1227
                                                                    18


 1   distinguish this case from Whitney, simply adding an

 2   allegation to say that the jailer knew the person was -- had

 3   a suicide risk based on these factors doesn't really

 4   establish that subjective requirement, because for one

 5   thing, there's nothing establishing that -- that subjective

 6   knowledge from that person.    It would be different if in one

 7   of the post-incident interviews, if somebody had made an

 8   admission that -- you know, that they -- they knew he was

 9   making comments, but in that context, we would expect to see

10   some different things done as well and those facts just

11   don't exist here in the complaint.    So what that means is

12   the continually alleging facts that really go to more of a

13   should have known standard, it's not enough for a deliberate

14   indifference standard.

15               THE COURT:   And let me just interrupt you there in

16   terms of your allegation that -- or the straw man you sort

17   of put up, which is it's different if they admit knowledge.

18   Is it your contention that that is what is required to meet

19   the standard to dismiss -- or motion to dismiss language and

20   standard?   In other words, is -- admission of knowledge,

21   that would clearly be sufficient.    Is there anything short

22   of admission of knowledge that would meet the standard from

23   your perspective?

24               MS. ANGOLKAR:   Well, in deliberate indifference

25   cases I guess in general, there's also just in terms of the



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                      19


 1   actual knowledge of the medical condition of an individual,

 2   actual knowledge of a diagnosis or what they are

 3   specifically treating for.     But in the context of a suicide

 4   case, it's -- it can't be looked at with hindsight.        Suicide

 5   cases are difficult cases.     It's difficult to predict

 6   suicide in general, just even with the general population,

 7   and demonstrating that simply somebody committed suicide

 8   isn't enough in a deliberate indifference case.     They must

 9   show that -- that there's subjective knowledge of the risk,

10   so it -- so to answer your question, they don't have to

11   know, yes, this person says I'm going to commit suicide.

12   There can be other circumstances that they have knowledge of

13   that can support that they have knowledge of a risk, so --

14             THE COURT:   So knowledge of symptoms is I think

15   what they are alleging or part of what they are alleging.

16             MS. ANGOLKAR:   Well, if every -- if the fact that

17   somebody is -- they conveniently leave out the felony

18   conviction for -- of what he was convicted of; but if every

19   individual that came into a jail with a felony conviction,

20   if that's the symptom for predicting suicide, that's not

21   enough.

22             THE COURT:   Sure.

23             MS. ANGOLKAR:   An attenuated record from somebody

24   being a suicide risk a year and a half before, it's too

25   attenuated to have this gap, and we've cited several cases



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                      20


 1   in our brief --

 2             THE COURT:     Uh-huh.

 3             MS. ANGOLKAR:     -- addressing that.   It's outside

 4   of the scope of this, but, quite frankly, in terms of just

 5   doing training on suicide risks, you know, Mr. Brenner falls

 6   outside of a category of individuals that are at a higher

 7   suicide risk when they first come into a jail.

 8             So anyway, they also -- the Court also has to look

 9   at what are the measures taken.      And in light of the

10   practical limitations on jailers, simply laying blame or

11   fault and pointing out what might have been done is not

12   sufficient.     And the question is not whether the jailers did

13   all they could have done, it's whether they did what the

14   Constitution requires.    And that's under Luckert.    So it's

15   important not to look at it with 20/20 hindsight.

16             It's also -- I think the key issue here is that

17   it's too attenuated to rely on what happened in July of 2016

18   from when he was in the jail.      There's also no allegation

19   that the individual defendants had personal knowledge about

20   that history.     Alleging that they have access to those

21   records doesn't really establish whether they read those

22   records and knew about them and then made the

23   classifications that they did or did welfare checks that

24   they did just based on -- on that.      And even adding that

25   with a felony conviction, again, you know, the jail is full



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                    21


 1   of people with felony convictions, yet not all of them have

 2   attempted suicide, so that's not enough either.   And a

 3   prescription for medical cannabis for PTSD, even putting all

 4   of those together doesn't really red flag it to make it that

 5   obvious to establish that there's actual knowledge.     This

 6   really is a classic case of hindsight is 20/20.

 7             In terms of negligence, to some extent our

 8   argument really kind of merges in terms of the sufficiency

 9   of a negligence claim from our initial motion to dismiss

10   focussed on Graves, although he was a jailer that did a

11   welfare check or welfare checks when he was in that unit --

12   when Brenner was in that unit.    Lucar and Russell were

13   classification officers.   And then Rourke, as well as a

14   jailer of simply based on the allegation, he observed him in

15   a depressed state, ultimately the decision to classify an

16   inmate as suicidal is a discretionary decision.   And

17   classification decisions then are entitled to official

18   immunity, so that means even if the Court finds that

19   Plaintiffs have alleged enough for negligence against Lucar,

20   Russell, and Rourke, there's still -- they are still

21   protected by official immunity based on classification.

22             We didn't raise that argument for Graves because

23   he wasn't involved in classification, and we acknowledge the

24   issue with the welfare check.    With regard to Graves, we

25   simply stand on the argument on the merits of negligence and



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                      22


 1   the lack of foreseeability that Brenner would commit suicide

 2   based on that July 2016 record.    And if there's official

 3   immunity granted, then there would also be vicarious

 4   official immunity as well.

 5             Also very briefly with regard to the Monell

 6   argument, if the Court finds that the individuals are

 7   entitled to qualified immunity and dismisses the deliberate

 8   indifference claim, then there's no Section 1983 claim at

 9   issue and the Monell claim would be dismissed.    But we also

10   join in MEnD's arguments regarding the Monell claim, and

11   also the general arguments in terms of the volume of

12   information added to the complaint.    And I anticipate that

13   will be an issue for Magistrate Cowan Wright in terms of

14   what will happen with discovery in this case.    Thank you.

15             THE COURT:     Let me just ask you briefly, as to the

16   motion to amend and the motion to dismiss, if I grant the

17   motion to amend, then the motion to dismiss becomes moot.

18   Am I right about that?

19             MS. ANGOLKAR:     Um, yes, it does become moot.    I

20   just -- I guess if the Court does not consider the motion to

21   dismiss, we just then incorporate our argument on negligence

22   with regard to Graves in that motion to amend, because we

23   didn't raise it in opposition to the motion to amend since

24   it had already been briefed.

25             THE COURT:     Right.



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                     23


 1              MS. ANGOLKAR:   And there wasn't -- it's not a new

 2   claim.   It's -- Even though there are some new factual

 3   allegations added, it's nothing new.   But just for

 4   efficiency in terms so that we're not bringing another

 5   motion to dismiss --

 6              THE COURT:   Right.

 7              MS. ANGOLKAR:   -- that we would ask that the Court

 8   consider that argument within -- within that context.     And I

 9   think that may be -- I appreciate that the Court coordinated

10   the motions together so we could kind of short-circuit that.

11              THE COURT:   Yeah, that was my thought as well,

12   sort of if the motion to -- if I grant the motion to amend,

13   I consider the futility arguments that you have made in

14   terms of all claims so that it could end up being a partial

15   grant; right?

16              MS. ANGOLKAR:   Yes.

17              THE COURT:   So I'm considering the futility and I

18   don't expect then a new motion to dismiss.   You are sort of

19   stuck with the claims, if any, that I allow to go forward.

20              The other question that I had then is as to

21   jurisdiction, which is if I were to grant a motion to

22   dismiss based on futility or deny the motion to amend based

23   on futility, either one, leaving only potentially the state

24   law claims, say those survive and the 1983 Monell claims do

25   not, does the Court have subject matter jurisdiction at that



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                     24


 1   point?

 2             MS. ANGOLKAR:   That is at the discretion of the

 3   Court whether it retains supplemental jurisdiction over

 4   Sherburne County based on -- on the other claims, and that

 5   depends on whether there's a sufficient common nucleus of

 6   operative fact, so it -- to answer that, it really depends

 7   on whether the -- it's really at the Court's discretion.

 8             THE COURT:   Uh-huh.

 9             MS. ANGOLKAR:   I think an argument can be made

10   either way.

11             THE COURT:   And you don't have a position at this

12   point?

13             MS. ANGOLKAR:   I think the count -- Yeah, we don't

14   have a position that we've set forth to the Court on that,

15   but it's well within the Court's discretion to dismiss the

16   negligence claims for lack of supplemental jurisdiction and

17   then Plaintiffs could pursue those in state court.

18             THE COURT:   All right.   Thank you.

19             MS. ANGOLKAR:   Thank you.

20             THE COURT:   Mr. Novak.

21             MR. NOVAK:   Thank you, Your Honor.     I will try and

22   focus on just the issues as it would relate to the MEnD

23   Defendants.   And we've called them M-E-N-D.     It's okay to

24   call them MEnD.

25             THE COURT:   Thank you.   All right.



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                     25


 1             MR. NOVAK:   It helps us shorthand things.

 2             THE COURT:   All right.

 3             MR. NOVAK:   So listening to counsel walk us

 4   through all the moving parts, all the reasons, the timing,

 5   how long things are, how it all intersects, it gives me a

 6   little bit of a headache, almost as a side point

 7   demonstrates just how unnecessary much of what they are

 8   attempting to add is to this pleading.    The reason that we

 9   focussed much of our briefing on the length of the pleading

10   is that there's whole sections of it, many, many, many

11   paragraphs that don't add anything new to the complaint.

12   They pled early on that due to a prior incarceration,

13   certain Defendants would have had access to knowledge about

14   Mr. Brenner's prior medical condition.    They've now fleshed

15   that out to the tune of -- I don't -- I have lost track at a

16   certain point -- 100 or something like that paragraphs

17   related to fleshing out that one allegation.

18             And when you look at it, and you take a step back

19   and look at this, the pleading standards are where we start

20   when we're looking at pleadings.    Short and plain statement

21   is one thing, but amendments also must be material to the

22   case, they must be done for nondilatory purposes, they must

23   be nonprejudicial, and there are problems on each of those

24   fronts if you look at them as to what they are trying to do

25   here.



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                     26


 1              The point was made that the MEnD Defendants simply

 2   answered in this case.    I can tell you, I don't know the

 3   answer to this yet, but you may have a subsequent motion to

 4   dismiss.   You will certainly have a summary judgment motion

 5   from us in this case.    We did not have the investigative

 6   tome that the Plaintiffs had clearly when they drafted any

 7   iteration of their complaint.    And when you look at how it's

 8   been pled, it's pled very carefully in this case.

 9   Mr. Brenner came in on October 6th, and his visits for

10   screenings, for booking, for mental health assessment were

11   all with county -- all with county staff, the folks that do

12   the booking.   One nurse is included in this initial pleading

13   because she picked up a urine sample to do a screen.

14   Dr. Leonard is now included because he's a supervisor to the

15   nurses that are involved.    One nurse is involved because she

16   met with the decedent's mother a few hours before he died to

17   obtain and inventory his medication.

18              This is not a case where there's a long path of

19   treatment at the operative time.     So what we have is a lot

20   of volume, both in terms of number and in terms of the

21   volume on the television nature of the word, in an attempt

22   to try and create a story here that implicates the MEnD

23   parties.   And the reason -- one of the main reasons we

24   oppose here is because of this argument, well, these are

25   always long complaints.     They always include this type of



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                       27


 1   inflammatory rhetoric in the allegations.       That doesn't mean

 2   they are proper.    Just because someone else did it in

 3   another suit and they have done it in other suits, doesn't

 4   mean it's a proper way to amend a pleading.

 5                Another item we have to talk about is is any of

 6   this information new.     If this was so key and so pertinent

 7   to their claims, why hasn't it been in the lawsuit since the

 8   beginning?    So we're now stuck in this sort of tortured

 9   procedural posture where the County has a motion to dismiss,

10   there's two sets of parties who they are seeking to amend

11   against, and the complaint is so unwieldy that you can't

12   figure out which way is up.       That is why there's a short and

13   plain requirement to the pleading standards.       So that -- I

14   know that's sort of a long windup, Judge, but when we look

15   at what they are trying to add, the main crux of it, if it

16   can be boiled down, is that in 2006 when Mr. Brenner, more

17   than a year before his death, was in jail, he treated with

18   other nurses for --

19                THE COURT:   2016, right?

20                MR. NOVAK:   2016.   I'm sorry.   I misspoke.

21                THE COURT:   Go ahead.   Other nurses.

22                MR. NOVAK:   When he's there in 2016, he treats

23   with other nurses for mental health issues, and there's I

24   don't believe any claim that any of that treatment was

25   improper.    So you've got page after page about treatment



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                    28


 1   that there's no allegation about being improper.

 2              Now we have claims against new nurses.     There's no

 3   allegation that these nurses saw him in 2016, and, frankly,

 4   there's no allegation that they saw him in the day or so

 5   that he was going through booking at Sherburne County.     What

 6   they do to try and get there against the nurses who didn't

 7   see him in the day or so that he was at Sherburne County in

 8   October of 2017 is add page after page about 2017 when the

 9   care -- or 2016 when the care was apparently proper, a 2011

10   board -- Minnesota medical practice board situation with

11   Dr. Leonard, 2011, not connected to this, he didn't get

12   investigated for this case, it's related to something

13   entirely different, related to documentation if you look at

14   it, and then they add all that together and say, there must

15   be enough here to proceed on especially these new claims.

16   Because we have no allegation of policy.   We have no

17   allegation of a specific custom.   I heard this is a custom

18   case.   I still don't know what the actual custom is because

19   they haven't pled it.   It's just here's a bunch of

20   information that we think will make the MEnD parties look

21   bad, and we think that that's enough to claim that there's a

22   custom here.   And if you look at the law on when a pleading

23   is allowed to be amended, you need to do more than that, and

24   the futility argument comes in particularly on the Monell

25   claim and on the supervisory liability claim.   Those claims



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                     29


 1   require more than conclusory allegations, which is what we

 2   have here.

 3                On the -- on the Monell claim -- let me grab my

 4   notes on that.    So Monell liability only comes into play

 5   when there's a municipal policy or a custom that violates

 6   federal law, and we've heard there's no policy alleged and

 7   we don't see that in the complaint, and it must be a custom.

 8   But, again, we don't get to what that actual custom is.

 9   It's some other inmates under completely different

10   circumstances have committed suicide, and Dr. Leonard, not

11   eight years ago, had a board finding and therefore there

12   must be a custom inside of MEnD.    That's the definition of a

13   conclusory allegation.    There's not enough pled for the

14   Monell claim to stand against the MEnD Defendants.

15                The same general analysis comes into play on the

16   supervisory liability claim.    The Howard case, the 1989

17   Eighth Circuit case, talks about supervisory liability

18   attaches where the supervisor received notice of a pattern

19   of unconstitutional acts.    In this case there's no

20   allegation about what that pattern of unconstitutional acts

21   is as it applies to Mr. Brenner, and that there's a single

22   incident -- sorry, quote, a single incident or a series of

23   isolated incidents usually prohibits an insufficient --

24   provides -- excuse me -- an insufficient basis on which to

25   assign supervisory liability.    You can't cherry-pick



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                      30


 1   individual incidents.    You can't say there's another lawsuit

 2   that's ongoing where there's been absolutely no finding of

 3   liability and cherry-pick these individual things and try

 4   and create out of whole cloth a supervisory liability claim.

 5             So that's the analysis as to futility as to Monell

 6   and as to the supervisory liability.       The rest of it, I

 7   suppose I could go on and on, but I think it would sort of

 8   defeat the purpose when the main argument is that the second

 9   amended complaint sort of goes on and on, but it doesn't

10   really get anywhere.    2016 care that we don't have any issue

11   with by individual nurses that aren't parties to this case

12   and no actual connection between any of that isn't a reason

13   to allow an amended pleading.

14             THE COURT:     Thank you.

15             MR. NOVAK:     Unless you have questions, Judge,

16   that's all I have.     Thank you.

17             THE COURT:     I don't.     Thank you.

18             Mr. Storms.

19             MR. STORMS:     Yes, Your Honor.    I think the link

20   between 2016 and 2017 is very clearly laid out in the second

21   amended complaint and the supplemental memorandum.

22   Mr. Brenner, when he was suicidal in 2016 at the Sherburne

23   County Jail and being treated by the MEnD Defendants, was

24   placed in administrative maximum security as a result of

25   that suicidality, and he was maintained in booking BH-5,



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                   31


 1   which is the special cell that they put them in to watch you

 2   when you are suicidal, and he was in a Kevlar suit.

 3              When he came back, he was -- he was never released

 4   from that cell.   We cite the -- the administrative review of

 5   that in our -- in our second amended complaint, and MEnD

 6   recommended that Mr. Brenner move to general population and

 7   that he just receive 30-minute watches.    The Sherburne

 8   County administrator overruled that and said, We're not

 9   letting this guy out of maximum administrative security.

10              So then when he came back in 2017, and we have

11   this allegation in our complaint, Lucar, when she screens

12   him, says he has to go back in max seg because that's how he

13   left and he has to stay there until he's reviewed on Monday

14   morning.   So you have that direct link, he was placed in max

15   seg because he was suicidal, and he had to stay in max seg

16   because that's what he left as, because he was suicidal.

17   And no one ever assessed whether or not -- in 2017 whether

18   or not Mr. Brenner could have been moved to a different

19   unit, and it was never approved.   And so we have those

20   allegations throughout the complaint.

21              So -- and we do allege knowledge.   What's

22   happening is that no one thinks any of our pleadings should

23   be believed and no one wants to give us an opportunity to

24   prove any of them.   Everyone is saying, well, you have to

25   look at the weight of the evidence and what it's really



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                     32


 1   saying is this, but they are wholly ignoring the Rule 12

 2   standard, and we believe we have pleaded allegations that

 3   were specific as to knowledge and as to Monell.     We didn't

 4   just say there was one case, one somewhere else.    There are

 5   multiple suicides involving MEnD, and we have pleaded those

 6   in the case and we have an opportunity to prove that those

 7   caused, in part, Mr. Brenner's suicide.

 8             One thing I just briefly wanted to mention too,

 9   Your Honor, was you were asking questions about knowledge,

10   and the suggestion is just, you know, unless they admit or

11   say we knew, then you can never have a deliberate

12   indifference case, and that's not how these cases are won.

13   You have to typically use circumstantial evidence to prove

14   knowledge, because no one ever admits to knowing anything.

15             Two very brief points.   On negligence, one of the

16   cases that they relied upon -- Sherburne County relied upon

17   in their opposition is this Hott v. Hennepin County case.

18   And this goes to Graves and negligence and foreseeability.

19   You know, we argued obviously that foreseeability is a

20   question down the line and that we pleaded enough facts on

21   foreseeability, but the Hott v. Hennepin County case at

22   page 908 and 909 makes it clear that just not doing your

23   welfare check is a violation of enough of a general duty

24   because suicidality is known.   You know, a more general duty

25   to protect the entire inmate population from the risk of



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
                                                                       33


 1   assault, suicide, or other injury appears to exist.     And

 2   they analyze the Supreme Court Sandborg case and actually

 3   reverse the trial court's dismissal of that case, so I think

 4   Hott v. Hennepin County is worth looking to.

 5              Finally, because I know we said much here and in

 6   the papers, we do believe that -- that the Court should

 7   exercise supplemental state law jurisdiction.     These clearly

 8   all relate to the same set of facts.    There are federal

 9   claims that exist and we'll continue to pursue no matter

10   what happens.

11              The one thing I would like to orally request

12   because it is important to our clients that I did not put in

13   the second amended complaint, which is if the Court allows

14   the Monell claim to proceed on policy, we would, in our

15   request for relief, ask that when we file the second amended

16   complaint, be able to ask for injunctive and other equitable

17   relief.   We did make the request for damages but forgot to

18   include the line I traditionally include at the end of these

19   cases.

20              THE COURT:    And so talk about the Monell claim for

21   a minute, and you said on policy, but you are really arguing

22   custom I think.

23              MR. STORMS:    Custom, I'm sorry.   Yes, Your Honor.

24              THE COURT:    And I think the Defendants are having

25   trouble identifying, and I am too, what that custom is.



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                        34


 1   Multiple instances of deliberate indifference is I think how

 2   you might have phrased it earlier.

 3              MR. STORMS:    Yeah.

 4              THE COURT:    Is that enough for a custom and can

 5   you talk about that?

 6              MR. STORMS:    Yes.    And so -- and, again, the case

 7   law really says that at this stage, you don't have to have a

 8   defined custom.   Usually discovery helps define your custom.

 9   But we alleged in our complaint, and I fleshed the customs

10   out on page 40, but Plaintiffs have plausibly alleged that

11   MEnD had customs of deliberate indifference towards the

12   supervision of lower-level MEnD employees and towards the

13   well-being of inmates at high risk for self-harm.      And we

14   believe that's supported by the other cases of suicidality

15   and the clear deviation from typical medical care standards

16   that we have in this case occurring at multiple instances

17   with respect to documentation.      We believe that supports it

18   as well.

19              So -- and then with respect to Sherburne County,

20   we allege Sherburne County knows that MEnD has this -- has

21   this history, and yet Sherburne County continued to employ

22   MEnD.   And what hasn't been said at all is that it's not --

23   it's not isolated here and there.      The Lynas case happened

24   within a month of Mr. Brenner's suicide, and it was at

25   Sherburne County and it was MEnD.      So within 30 days, two



                       ERIN D. DROST, RMR-CRR
                           (651) 848-1227
                                                                      35


 1   inmates at Sherburne County who were supposed to be

 2   receiving proper medical care by MEnD committed suicide in

 3   the same facility.

 4             And when you look at that cumulatively in addition

 5   to some of the prior allegations that we've alleged, we

 6   think that's sufficient to show that there is a custom of

 7   indifference and a custom of a lack of supervision over the

 8   staff, which really flows naturally from this telemedicine

 9   concept where they are looking to provide this low-cost

10   medical care, but no one is actually seeing the inmates.

11   And Mr. Novak said it, no one ever saw Mr. Brenner.     Here's

12   a guy who has a history of suicidality at the facility, he's

13   in a booking cell, history of traumatic brain injury,

14   post-traumatic stress disorder, it's all in the records,

15   he's in the cell where you engage in close suicide

16   monitoring in the max seg unit, and no one thinks to see

17   this man at all?     And then when his mom shows up with a

18   cocktail of drugs, still nobody sees this individual?

19   That's part of a bigger pattern and practice and custom, and

20   we believe we've plausibly alleged that at this point,

21   Your Honor.

22             THE COURT:     Let me just ask you then procedurally,

23   I want to make sure I'm -- in hearing these together -- and

24   you heard me question counsel for Sherburne about this --

25   but in hearing these together, I'm trying to be more



                        ERIN D. DROST, RMR-CRR
                            (651) 848-1227
                                                                        36


 1   efficient.     Technically if I were to grant your motion to

 2   amend and rule on futility, I would -- I mean, it would moot

 3   the motion to dismiss.      A new motion to dismiss could be

 4   brought.     We could be back here on futility.    My intention

 5   would be to take all of this briefing together and rule on

 6   futility, and I want to make sure that you have put forward

 7   all the arguments in terms of the second amended complaint

 8   and futility that you intend to put forth.

 9                MR. STORMS:    I -- at this point in time,

10   Your Honor, with respect to futility, I believe we did.        I

11   don't think -- You know, I feel like we addressed every

12   point.     We felt like there were numerous points that weren't

13   necessarily responded to.

14                THE COURT:    Yeah.

15                MR. STORMS:    And I feel like we addressed those,

16   but I don't think there's anything additional that we would

17   add on this motion.

18                THE COURT:    All right.   Given that, then it's my

19   intention to rule on the motion to amend and futility sort

20   of together so that when my ruling comes out, you are left

21   with a complaint or not that you are -- that you go forward

22   with, and motions to dismiss would be brought only on new

23   claims or information.      And I think that's a little bit

24   different for the MEnD Defendants because they haven't

25   brought a motion to dismiss here but have raised futility as



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                       37


 1   to two claims.

 2               So that would be my intention.       I think that's the

 3   most efficient way to go forward and how most Courts do it,

 4   although there have been some instances where a Court would

 5   rule on a motion to amend and allow full briefing on a

 6   motion to dismiss in the instance where a Court didn't feel

 7   that they had full briefing on the futility issues; but I

 8   feel like I do and it sounds like you are all in agreement

 9   on that.    Am I right?   I'm hearing no objections?

10               All right.    Fair enough.    Then I think I have

11   heard your oral arguments as to all.        Is there anything

12   further?    We started with the motion to amend and dealt with

13   futility.   But on the motion to dismiss, Ms. Angolkar,

14   anything further from the Sherburne Defendants?

15               MS. ANGOLKAR:    No, Your Honor.     We can rest on the

16   briefing on that.

17               THE COURT:    All right.     Thank you.

18               Mr. Storms, anything further on that motion to

19   dismiss from you?

20               MR. STORMS:     No, Your Honor, just to the extent

21   that I did reference the Hott v. Hennepin County case --

22               THE COURT:    Yes.

23               MR. STORMS:     -- that was not something that I

24   referenced in our briefing, but I believe it was something

25   that was raised by the Sherburne County Defendants in



                         ERIN D. DROST, RMR-CRR
                             (651) 848-1227
                                                                         38


 1   opposition to our -- our motion, and I think that case is

 2   worth considering with respect to foreseeability and the

 3   existence of a duty.

 4             THE COURT:     Fair enough.     All right.   Thank you.

 5   Thank you, everyone.     I'll take these motions under

 6   advisement and issue a ruling.       Thanks.

 7             THE LAW CLERK:      All rise.

 8       (Court adjourned at 10:52 a.m.)

 9                             *      *        *

10

11

12            I, Erin D. Drost, certify that the foregoing is a

13   correct transcript from the record of proceedings in the

14   above-entitled matter.

15

16                 Certified by:      s/ Erin D. Drost

17                                    Erin D. Drost, RMR-CRR

18

19

20

21

22

23

24

25



                      ERIN D. DROST, RMR-CRR
                          (651) 848-1227
